Title: Martha Jefferson Randolph to Thomas Jefferson, 7 August 1819
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


          
            
              My Dearest Father
              Monticello Aug. 7. 1819
            
            I found very readily the two bundles of papers which I enclose. to Capt Peyton who has been with us lately says that he has your cement, and books, but that the river is so low that not a boat can float—the smith’s shop took fire a few days since and but for the circumstance of his being here with Mr Randolph & F Gilmer it would certainly have burnt down. there was no man upon the mountain but Joe and old John,  and whilst Joe was disengaging the bellows the 3 gentlemen passed on their way to visit the president when they percieved the fire Capt Peyton tore the planks off of the roof by main force the rafters were so much burnt that they fell in immediately both Mr Randolph and himself were smartly burnt particularly Mr R— whose clot cloath caught nothing was lost but the roof which they are repairing with all speed. Captain Peyton will probably be with you, as he had some intention of returning that way and of calling upon you. he will give you a better account of the president than I can. but he appears so entirely exhausted that I should think him in danger. he sits almost double from weakness, and his voice is so low that you one can hardly hear what he says: the gentlemen all agreed in their account of his being worn to a shadow and looking so ill and so old as to shock them. I recieved a letter from Ann the other day in which she tells me that they have Jointly with Capt. Miller rented a small farm 3 miles from Doctor Bankhead’s the Capt. will live with them for at which I am delighted for they will always require a protector Mr Bankhead has began to drink again. Capt Peyton said something of his intention to return in to this neighbourhood, some one came in at the moment and I had not an opportunity of asking any particulars upon the subject but I suppose if he does that he is still liable to be brought to trial we are still suffering with the drought here. Jefferson thinks that not much of his corn is so far gone but what it might still recover if we have rain soon. the thermometer in your window  was many days at 94 the other one 95,½ adieu My Dearest Father believe me with feelings which I have not language yours most devotedly
            
              M Randolph
            
          
          
            we got the letters from New London. Post mark 29. July, the 3d day of August, the day on which we sent to the post office. Poor old Robert Hemmings is dead.—since writing the above a report has reached us that Col. Nicholas has been protested for a large sum. Jefferson believes it and Mr Randolph says talks of sending an express to you.
          
        